NIXON, District Judge,
said no advice or order is necessary; the case will go on if properly removed. He remarked upon the general inattention of counsel to the provisions of the act of 1875. [IS Stat. 470.] This act, he said, goes to the full length. Since that act the orderly way is to find out whether a cause is removable; file the papers and go on, leaving the other party to apply to remand. The case comes itself — no order is necessary. If the state judge feels that it is not removable he goes on; but an application may be made to the federal court and then, if the cause is removable, it will be removed.